The opinion of the court was delivered, by
Thompson, C. J.
The plaintiff in error in this case was indicted and convicted in the court below, of the crime of murder in killing one Amanda E. Spence, by shooting her, and his case has been brought up for review under the provisions of the Act of Assembly of the 15th February 1870. The act allows a writ of error as of right “in all cases of murder and voluntary manslaughter,” and defines our duty to be “ to review both the law .and the evidence, and to determine whether the ingredients necessary to constitute murder in the first degree shall have been proved to exist; and if not so proved, then to reverse the judgment, and send the same back for a new trial, or to enter such judgment as the laws of this Commonwealth require.”
We have listened to the able and zealous argument of the prisoner’s counsel as if on a motion for a new trial; we could find no fault with that, for it in fact was a method of showing that the ingredients of murder in the first degree had not been proved. But our duty under the Act is widely different. A court on hearing a motion for a new trial, judges of the action of the jury on the testimony on both sides, and considers whether too much or too little weight has been given to features for the whole of the testimony in view of its intrinsic character; the manner in which it has been given by the witnesses, their apparent bias, intelligence or want of it, and character. All this has been before and under the eye of the court, and they can say on a calm reconsideration of it all, whether justice does, or does not, require a new trial. This court cannot do this, and the Act of Assembly does not contemplate any such thing. Our duty is to see whether there was evidence given in the case, which, if believed by the jury, would furnish the elements, or “ ingredients,” as the act says, of murder in the first degree, under our statutes on the subject, viz.: the corpus delicti, either “killing by poison, lying in wait, or by any other kind of wilful, deliberate and premeditated killing, or which shall be committed in the perpetration or attempted perpetration of any arson, rape, robbery or burglary.” To this extent is the duty devolved on this court of reviewing the facts in cases of convictions for murder in the first degree, by the Act of 1870. It goes no further towards enabling it to grant new trials. If there have appeared in the testimony the ingredients to constitute murder in the first degree, our power ceases. Whether the jury should or should not have believed and relied on it, is what this court cannot • examine into. That must be inquired of on a motion for a new trial in the court below, as formerly.
*506We have examined the testimony given in this case as returned by the learned judge below, and in our opinion it discloses every ingredient necessary under the law, to constitute murder in the first degree, and to connect the prisoner with the performance of the wicked deed. That the jury believed the evidence is conclusively shown by their verdict. We do not mean to recapitulate it minutely. The corpus delicti was clearly shown, and not controverted by the prisoner. The life of the deceased was taken by shooting her at or near her own kitchen-door, in the night time, and the instrument of death was a peculiar sort of firearm or pistol, constructed out of an army rifle, and was found lying near the body. The ownership of the pistol was traced to the prisoner, and testimony was given to show that he picked or scraped, and capped the nipple, that evening shortly before the murder; that there was an old grudge in the mind of the prisoner towards the deceased; that he was heard' to express threats that evening that he was going to commit violence on some one while walking rapidly towards the house of the murdered woman, and shortly afterwards the sound of a firearm was heard in that direction by the neighbors. There was testimony to raise an inference that he was in the lot at the back of the kitchen, for dock burrs, such as grew there were proved to have been picked from his clothes a very short time after the killing of Mrs. Spence took place. There was also proof that marks on the weeds and grass by the fence near the kitchen-door, indicated that some one had lain there that night, at least for a time, for some purpose or other. There was proof also, that the prisoner alleged after arrest, or about that time, that he had not the pistol in his possession on that evening, that he had lost it some weeks before. It was a peculiar weapon, and the witness who swore she saw it on his person on j;he evening when he was doing something with it at her .bureau, said she knew it well, and had seen it often before. It was exhibited without denial or objection on the argument before us, and I can safely say, that any person who had once seen it would have no difficulty in recognising it on seeing it again: The testimony of this witness was distinct that the prisoner had it the evening of the murder and before she heard the shot. ' It was further proved that the wad discharged from the pistol and picked up where Mrs. Spence fell, was identical with a piece of calico found on the bureau in the prisoner’s house, in the top' drawer of which were balls and caps suitable for loading the pistol in question. This was.evidence, although there may have been hundreds of yards of the same material for sale in the town. The firearm and the ammunition in so close proximity to it, gave consequence to the kind of wadding shown in his possession. But our duty is done when we find in the testimony proof of the ingredients of murder in the first degree; this we unhesitatingly do. Whether it was right or wrong for the jury to believe it, *507and disbelieve tbe prisoner’s theory of his actions on the occasion, was for the jury, and it was all presented to them in a clear, impartial, and intelligible manner by the learned judge, and their finding afterwards approved by him on a motion for a new trial.
The assignment of error to the portion of the charge quoted, discloses no error whatever, and needs no argument to vindicate the remark made.
But we are of opinion that when error is alleged to any portion of the charge of the court, or ruling on points of evidence or points of law in a case like this, it cannot be brought to the notice of this court otherwise than by bill of exception, as in civil cases: See §§ 57, 58, Act of 31st March 1860; Hopkins v. The Commonwealth, 14 Wright 9. The Act of 1870 does not alter or supply the law in this respect, and this court has no other means of knowing that objection was made in time, or at all, but by this means. In favorem vitce we may look at errors ineffectively assigned, but as we said in the case just referred to, we cannot reverse unless the exception be taken on the trial. So far as to ascertain whether the facts bring a conviction within the act defining murder in the first degree, the act dispenses with the bill of exceptions, but it does not dispense with it in questions raised on the trial. We expressed ourselves in regard to the loose and insufficient character of the Act of 1870 in the case of Schoeppe v. The Commonwealth, 15 P. F. Smith 51; but our remarks do not seem to have attracted the attention of the General Assembly, as they should have done, and we must administer the act as best we may, to make it consist with the certainty of procedure in other cases brought for review to this court.
There is nothing further for us to say in this case, than that the sentence of the court below upon the prisoner is affirmed.